Name: 2012/304/EU: Commission Implementing Decision of 11Ã June 2012 authorising laboratories in Croatia and in Mexico to carry out serological tests to monitor the effectiveness of rabies vaccines (notified under document C(2012) 3761) Text with EEA relevance
 Type: Decision_IMPL
 Subject Matter: research and intellectual property;  agricultural policy;  agricultural activity;  health;  America;  Europe
 Date Published: 2012-06-13

 13.6.2012 EN Official Journal of the European Union L 152/50 COMMISSION IMPLEMENTING DECISION of 11 June 2012 authorising laboratories in Croatia and in Mexico to carry out serological tests to monitor the effectiveness of rabies vaccines (notified under document C(2012) 3761) (Text with EEA relevance) (2012/304/EU) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Decision 2000/258/EC of 20 March 2000 designating a specific institute responsible for establishing the criteria necessary for standardising the serological tests to monitor the effectiveness of rabies vaccines (1), and in particular Article 3(2) thereof, Whereas: (1) Decision 2000/258/EC designates the Agence nationale de sÃ ©curitÃ © sanitaire de lalimentation, de lenvironnement et du travail (ANSES) in Nancy, France (previously known as the Agence franÃ §aise de sÃ ©curitÃ © sanitaire des aliments, AFSSA), as the specific institute responsible for establishing the criteria necessary for standardising the serological tests to monitor the effectiveness of rabies vaccines. (2) That Decision also provides that the ANSES is to document the appraisal of laboratories in third countries that have applied to carry out serological tests to monitor the effectiveness of rabies vaccines. (3) The competent authority of Croatia has submitted an application for approval of the laboratory for rabies and general virology of the Veterinary Institute in that third country to perform such serological tests. That application is supported by a favourable report by the ANSES dated 20 September 2011 of the appraisal of that laboratory. (4) The competent authority of Mexico has submitted an application for approval of the laboratory in the Centro Nacional de Servicios de DiagnÃ ³stico en Salud Animal in that third country to perform such serological tests. That application is supported by a favourable report by the ANSES dated 20 September 2011 of the appraisal of that laboratory. (5) Those laboratories should therefore be authorised to carry out serological tests to monitor the effectiveness of rabies vaccines in dogs, cats and ferrets. (6) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 In accordance with Article 3(2) of Decision 2000/258/EC, the following laboratories are authorised to perform the serological tests to monitor the effectiveness of rabies vaccines in dogs, cats and ferrets: (a) Croatian Veterinary Institute Laboratory for rabies and general virology Savska cesta 143 Zagreb 10000 Croatia; (b) Centro Nacional de Servicios de DiagnÃ ³stico en Salud Animal Km 37.5 Carretera Federal MÃ ©xico  Pachuca 55740 TecÃ ¡mac MÃ ©xico. Article 2 This Decision shall apply from 1 July 2012. Article 3 This Decision is addressed to the Member States. Done at Brussels, 11 June 2012. For the Commission John DALLI Member of the Commission (1) OJ L 79, 30.3.2000, p. 40.